DETAILED ACTION
This office action is a response to the application filed 30 September 2020, claiming benefit from provisional application 62/908/480 filed 30 September 2019, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 March 2021 and 1 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0014893 A1), hereafter referred Park, in view of Ji (US 2021/0037534 A1).

Regarding claim 1, Park teaches a method comprising:
receiving, by a first wireless device, a received power threshold for wireless communications between the first wireless device and a second wireless device (Park, Fig. 17A, [0207]-[0211] and [0297]; the base station transmit a configuration message to the UE which may include one or more thresholds based on which the UE may determine at least one reference signal, where the resource pool can be for sidelink and the RSSI threshold); and
sending, to a base station, a message comprising one or more measurement values associated with the one or more reference signals (Park, [0293]; the base station may receive a measurement report comprising measurement results of the RSRP/RSRQ based on receiving one beam, where the first wireless device uses a sidelink communication with the second wireless device).
While Park teaches based on a determination that received signal power of at least one wireless communication between the first wireless device and the second wireless device fails to satisfy the received power threshold, determine to perform a handover of the first wireless device (Park, [0295]-[0298]; if the first wireless device uses a sidelink communication and the combined RSSI is equal to or smaller than a RSSI threshold value, the second base station may determine to perform the request of the radio resource configuration initiation (e.g. handover to the first cell, secondary cell group configuration for a secondary cell group comprising the first cell, etc.) of the first wireless device), Park does not expressly teach based on the determination to perform a handover of the first wireless device, sending, to the second wireless device, a request for transmission of one or more reference signals; and
receiving, from the second wireless device, the one or more reference signals.
However, Ji teaches based on the determination to perform a handover of the first wireless device, sending, to the second wireless device, a request for transmission of one or more reference signals (Ji, [0100]-[0107]; the UE-1 transmits a request the receiving-end UE to transmit feedback with the measurement reference signal after the operator turned off physical layer measurement and feedback mechanism, then the UE-1 worked outside network coverage, and then the UE-1 moves into network coverage and receives configuration information broadcasted by the network side device that re-enables physical layer measurement and feedback mechanism.  The examiner contends that these steps describe what happens when a UE is handoff between two base stations);
receiving, from the second wireless device, the one or more reference signals (Ji, [100]-[0107]; the UE-1 transmits a measurement reference signal to request the receiving-end UE to transmit feedback).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Park to include the above recited limitations as taught by Ji in order to improve the transmission performance of sidelink (Ji, [0013]).

Regarding claim 11, Park teaches a method comprising:
receiving, by a first wireless device, a beam failure recovery threshold for wireless communications between the first wireless device and a second wireless device (Park, Fig. 17A, [0179], [0207]-[0211] and [0297]; the base station transmit a configuration message to the UE which may include one or more thresholds based on which the UE may determine at least one reference signal, where the resource pool can be for sidelink, where a beam failure can be detected when a quality of beam pair links of an associated control channel is unsatisfactory including CBR threshold);
based on a determination that a channel quality associated with the wireless communications fails to satisfy the beam failure recovery threshold, sending, to a base station, a message (Park, [0179] and [0295]; a UE may initiate a beam failure recovery procedure based on detecting a beam failure and then sends a BFR request including a UCI based on the initiating of the BFR procedure where the beam failure is detected when a combined CBR equal to or smaller than a CBR threshold value) comprising:
an indication of a beam failure recovery of the wireless communications (Park, [0179]; the BFR request); and 
an identifier of the second wireless device (Park, [0215]; the UE may include a device identifier).
While Park teaches an indication of a beam failure recovery of the wireless communications results in determining to perform a handover of the first wireless device (Park, [0179] and [0295]-[0298]; a UE may initiate a beam failure recovery procedure based on detecting a beam failure and then sends a BFR request including a UCI based on the initiating of the BFR procedure where the beam failure is detected when a combined CBR equal to or smaller than a CBR threshold value and if the first wireless device uses a sidelink communication and the combined RSSI is equal to or smaller than a RSSI threshold value, the second base station may determine to perform the request of the radio resource configuration initiation (e.g. handover to the first cell, secondary cell group configuration for a secondary cell group comprising the first cell, etc.) of the first wireless device), Park does not expressly teach based on the determination to perform a handover of the first wireless device, receiving, from the base station, an indication of a reference signal; and
receiving, via the wireless communications and based on the reference signal, at least one transport block from the second wireless device.
However, Ji teaches based on the determination to perform a handover of the first wireless device, receiving, from the base station, an indication of a reference signal (Ji, [0024]-[0028] and [0100]-[0107]; the UE-1 transmits a request the receiving-end UE to transmit feedback with the measurement reference signal after the operator turned off physical layer measurement and feedback mechanism, then the UE-1 worked outside network coverage, and then the UE-1 moves into network coverage and receives configuration information broadcasted by the network side device which includes the measurement configuration information used to perform the measurement operation that includes transmitting a measurement reference signal.  The examiner contends that these steps describe what happens when a UE is handoff between two base stations); and
receiving, via the wireless communications and based on the reference signal, at least one transport block from the second wireless device (Ji, [0100]-[0107]; after UE-1 synchronizes with a certain transmitting terminal UE-2 through the measurement reference signal, UE-1 receives the unicast PSSCH transmitted by UE-2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Park to include the above recited limitations as taught by Ji in order to improve the transmission performance of sidelink (Ji, [0013]).

Regarding claim 17, Park teaches a method comprising:
sending, by a base station to a first wireless device, a received power threshold for wireless communications between the first wireless device and a second wireless device (Park, Fig. 17A, [0207]-[0211] and [0297]; the base station transmit a configuration message to the UE which may include one or more thresholds based on which the UE may determine at least one reference signal, where the resource pool can be for sidelink and RSSI threshold);
receiving, from the first wireless device, a message comprising:
one or more measurement values associated with a reference signal corresponding to the second wireless device (Park, [0293]; the base station may receive a measurement report comprising measurement results of the RSRP/RSRQ based on receiving one beam, where the first wireless device uses a sidelink communication with the second wireless device); and 
an identifier of the second wireless device (Park, [0215]; the UE may include a device identifier).
While Park teaches based on one or more measurement values associated with a reference signal corresponding to the second wireless device fails to satisfy the respective threshold, determine to perform a handover of the first wireless device (Park, [0293]-[0298]; if the first wireless device uses a sidelink communication and the combined RSSI is equal to or smaller than a RSSI threshold value, the second base station may determine to perform the request of the radio resource configuration initiation (e.g. handover to the first cell, secondary cell group configuration for a secondary cell group comprising the first cell, etc.) of the first wireless device), Park does not expressly teach based on the determination to perform a handover of the first wireless device, sending, to the first wireless device and the second wireless device, an indication of a reference signal for use in the wireless communications between the first wireless device and the second wireless device.
However, Ji teaches based on the determination to perform a handover of the first wireless device, sending, to the first wireless device and the second wireless device, an indication of a reference signal for use in the wireless communications between the first wireless device and the second wireless device (Ji, [0024]-[0028] and [0100]-[0107]; the UE-1 transmits a request the receiving-end UE to transmit feedback with the measurement reference signal after the operator turned off physical layer measurement and feedback mechanism, then the UE-1 worked outside network coverage, and then the UE-1 moves into network coverage and receives configuration information broadcasted by the network side device which includes the measurement configuration information used to perform the measurement operation that includes transmitting a measurement reference signal.  The examiner contends that these steps describe what happens when a UE is handoff between two base stations).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Park to include the above recited limitations as taught by Ji in order to improve the transmission performance of sidelink (Ji, [0013]).

Regarding claim 2, Park in view of Ji teaches the method of claim 1 above.  Further, Park teaches further comprising:
receiving a beam failure recovery threshold for a sidelink associated with the wireless communications (Park, Fig. 17A, [0179], [0207]-[0211] and [0297]; the base station transmit a configuration message to the UE which may include one or more thresholds based on which the UE may determine at least one reference signal, where the resource pool can be for sidelink, where a beam failure can be detected when a quality of beam pair links of an associated control channel is unsatisfactory including CBR threshold); and
based on a determination that a channel quality associated with the sidelink fails to satisfy the beam failure recovery threshold, sending, to a base station, a beam failure recovery message (Park, [0179] and [0295]; a UE may initiate a beam failure recovery procedure based on detecting a beam failure and then sends a BFR request including a UCI based on the initiating of the BFR procedure where the beam failure is detected when a combined CBR equal to or smaller than a CBR threshold value) associated with the sidelink and an identifier of the second wireless device (Park, [0215]; the UE may include a device identifier).

Regarding claim 3, Park in view of Ji teaches the method of claim 2 above.  While Park teaches an indication of a beam failure recovery of the wireless communications results in determining to perform a handover of the first wireless device (Park, [0179] and [0295]-[0298]; a UE may initiate a beam failure recovery procedure based on detecting a beam failure and then sends a BFR request including a UCI based on the initiating of the BFR procedure where the beam failure is detected when a combined CBR equal to or smaller than a CBR threshold value and if the first wireless device uses a sidelink communication and the combined RSSI is equal to or smaller than a RSSI threshold value, the second base station may determine to perform the request of the radio resource configuration initiation (e.g. handover to the first cell, secondary cell group configuration for a secondary cell group comprising the first cell, etc.) of the first wireless device), Park does not expressly teach based on the determination to perform a handover of the first wireless device, receiving, from the base station, an indication of the one or more reference signals; and
receiving, via the sidelink and based on the one or more reference signals, transport blocks from the second wireless device.
However, Ji teaches based on the determination to perform a handover of the first wireless device, receiving, from the base station, an indication of the one or more reference signals (Ji, [0024]-[0028] and [0100]-[0107]; the UE-1 transmits a request the receiving-end UE to transmit feedback with the measurement reference signal after the operator turned off physical layer measurement and feedback mechanism, then the UE-1 worked outside network coverage, and then the UE-1 moves into network coverage and receives configuration information broadcasted by the network side device which includes the measurement configuration information used to perform the measurement operation that includes transmitting a measurement reference signal.  The examiner contends that these steps describe what happens when a UE is handoff between two base stations); and
receiving, via the sidelink and based on the one or more reference signals, transport blocks from the second wireless device (Ji, [0100]-[0107]; after UE-1 synchronizes with a certain transmitting terminal UE-2 through the measurement reference signal, UE-1 receives the unicast PSSCH transmitted by UE-2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Park to include the above recited limitations as taught by Ji in order to improve the transmission performance of sidelink (Ji, [0013]).

Regarding claim 4, Park in view of Ji teaches the method of claim 1 above.  Further, Park teaches wherein the receiving the received power threshold comprises receiving the received power threshold from at least one of:
the base station (Park, Fig. 17A, [0207]-[0211] and [0297]; the base station transmit a configuration message to the UE which may include one or more thresholds based on which the UE may determine at least one reference signal, where the resource pool can be for sidelink and RSSI threshold); or
the second wireless device.

Regarding claim 5, Park in view of Ji teaches the method of claim 1 above.  Further, Park teaches further comprising:
determining, based on a received power of a reference signal received from the second wireless device, that received signal power of the at least one wireless communication fails to satisfy the received power threshold (Park, [0295]; if the RSRP of the first cell received via the at least one measurement report is equal to or larger than a threshold power value, the base station may determine to perform the request of the radio resource configuration initiation for the first wireless device).

Regarding claim 6, Park in view of Ji teaches the method of claim 1 above.  Park does not expressly teach wherein the sending the request for transmission of one or more reference signals comprises sending, to the second wireless device, a message via at least one of: a physical sidelink shared channel; a physical sidelink control channel; a physical sidelink feedback channel; a physical sidelink broadcast channel; a medium access control element; or a radio resource control message.
However, Ji teaches wherein the sending the request for transmission of one or more reference signals comprises sending, to the second wireless device, a message via a physical sidelink control channel (Ji, [0108]-[0111]; the UE-2 receives the unicast PSSCH transmitted by the UE-1).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Park to include the above recited limitations as taught by Ji in order to improve the transmission performance of sidelink (Ji, [0013]).

Regarding claim 7, Park in view of Ji teaches the method of claim 1 above.  Further, Park teaches wherein each reference signal of the one or more reference signals comprises a beam for the wireless communications (Park, [0293]; the base station may receive a measurement report comprising measurement results of the RSRP/RSRQ based on receiving one beam, where the first wireless device uses a sidelink communication with the second wireless device).

Regarding claim 8, Park in view of Ji teaches the method of claim 1 above.  Further, Park teaches further comprising determining that received signal power of the at least one wireless communication fails to satisfy the received power threshold based on at least one of:
a reference signal received power of the one or more reference signals (Park, [0295]-[0298]; if the first wireless device uses a sidelink communication and the RSRP of the first cell is equal to or larger than a threshold power value, the second base station may determine to perform the request of the radio resource configuration initiation);
a signal-to-noise-plus-interference ratio of the one or more reference signals; and
an index of the one or more reference signals.

Regarding claim 10, Park in view of Ji teaches the method of claim 1 above.  Park does not expressly teach further comprising:
sending, via a sidelink and based on the one or more reference signals, at least one transport block to the second wireless device.
However, Ji teaches further comprising:
sending, via a sidelink and based on the one or more reference signals, at least one transport block to the second wireless device (Ji, [0100]-[0107]; after UE-1 synchronizes with a certain transmitting terminal UE-2 through the measurement reference signal, UE-1 receives the unicast PSSCH transmitted by UE-2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Park to include the above recited limitations as taught by Ji in order to improve the transmission performance of sidelink (Ji, [0013]).

Regarding claim 12, Park in view of Ji teaches the method of claim 11 above.  Further, Park teaches further comprising:
receiving information indicating a received power threshold associated with the wireless communications (Park, Fig. 17A, [0207]-[0211] and [0297]; the base station transmit a configuration message to the UE which may include one or more thresholds based on which the UE may determine at least one reference signal, where the resource pool can be for sidelink and the RSSI threshold).
While Park teaches based on a determination that received signal power of the at least one wireless communication fails to satisfy the received power threshold, determine to perform a handover of the first wireless device (Park, [0295]-[0298]; if the first wireless device uses a sidelink communication and the combined RSSI is equal to or smaller than a RSSI threshold value, the second base station may determine to perform the request of the radio resource configuration initiation (e.g. handover to the first cell, secondary cell group configuration for a secondary cell group comprising the first cell, etc.) of the first wireless device), Park does not expressly teach based on the determination to perform a handover of the first wireless device, sending, to the second wireless device, causing the second wireless device to send a second reference signal to the first wireless device.
However, Ji teaches based on the determination to perform a handover of the first wireless device, sending, to the second wireless device, causing the second wireless device to send a second reference signal to the first wireless device (Ji, [0100]-[0107]; the UE-1 transmits a request the receiving-end UE to transmit feedback with the measurement reference signal after the operator turned off physical layer measurement and feedback mechanism, then the UE-1 worked outside network coverage, and then the UE-1 moves into network coverage and receives configuration information broadcasted by the network side device that re-enables physical layer measurement and feedback mechanism.  The examiner contends that these steps describe what happens when a UE is handoff between two base stations).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Park to include the above recited limitations as taught by Ji in order to improve the transmission performance of sidelink (Ji, [0013]).

Regarding claim 13, Park in view of Ji teaches the method of claim 11 above.  Further, Park teaches wherein the indication of a reference signal comprises a beam of a sidelink (Park, [0293]; the base station may receive a measurement report comprising measurement results of the RSRP/RSRQ based on receiving one beam, where the first wireless device uses a sidelink communication with the second wireless device).

Regarding claim 14, Park in view of Ji teaches the method of claim 11 above.  
While Park teaches based on a determination that received signal power of at least one wireless communication between the first wireless device and the second wireless device fails to satisfy the received power threshold, determine to perform a handover of the first wireless device (Park, [0295]-[0298]; if the first wireless device uses a sidelink communication and the combined RSSI is equal to or smaller than a RSSI threshold value, the second base station may determine to perform the request of the radio resource configuration initiation (e.g. handover to the first cell, secondary cell group configuration for a secondary cell group comprising the first cell, etc.) of the first wireless device), Park does not expressly teach based on the determination to perform a handover of the first wireless device, sending, to the second wireless device, a request for one or more reference signals;
receiving, from the second wireless device, the one or more reference signals; and
sending, via the wireless communications and based on the one or more reference signals, at least one transport block to the second wireless device.
However, Ji teaches based on the determination to perform a handover of the first wireless device, sending, to the second wireless device, a request for one or more reference signals (Ji, [0100]-[0107]; the UE-1 transmits a request the receiving-end UE to transmit feedback with the measurement reference signal after the operator turned off physical layer measurement and feedback mechanism, then the UE-1 worked outside network coverage, and then the UE-1 moves into network coverage and receives configuration information broadcasted by the network side device that re-enables physical layer measurement and feedback mechanism.  The examiner contends that these steps describe what happens when a UE is handoff between two base stations);
receiving, from the second wireless device, the one or more reference signals (Ji, [100]-[0107]; the UE-1 transmits a measurement reference signal to request the receiving-end UE to transmit feedback); and
sending, via the wireless communications and based on the one or more reference signals, at least one transport block to the second wireless device (Ji, [0100]-[0107]; after UE-1 synchronizes with a certain transmitting terminal UE-2 through the measurement reference signal, UE-1 feeds back the sidelink measurement result to the UE-2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Park to include the above recited limitations as taught by Ji in order to improve the transmission performance of sidelink (Ji, [0013]).

Regarding claim 15, Park in view of Ji teaches the method of claim 11 above.  Further, Park teaches wherein the receiving the beam failure recovery threshold comprises receiving the beam failure recovery threshold from at least one of:
the base station (Park, Fig. 17A, [0207]-[0211] and [0297]; the base station transmit a configuration message to the UE which may include one or more thresholds based on which the UE may determine at least one reference signal, where the resource pool can be for sidelink and CBR threshold); or
the second wireless device.

Regarding claim 16, Park in view of Ji teaches the method of claim 11 above.  Further, Park teaches further comprising:
determining, based on a reference signal received from the second wireless device, that the channel quality associated with the wireless communications fails to satisfy the beam failure recovery threshold (Park, [0295]; if the RSRQ of the first cell received via the at least one measurement report is equal to or larger than a threshold power value, the base station may determine to perform the request of the radio resource configuration initiation for the first wireless device).

Regarding claim 18, Park in view of Ji teaches the method of claim 17 above.  Further, Park teaches further comprising:
receiving, from the first wireless device, a second message comprising an indication of a beam failure recovery of a sidelink (Park, [0179]; the BFR request).
While Park teaches the indication of a beam failure recovery of the wireless communications results in determining to perform a handover of the first wireless device (Park, [0179] and [0295]-[0298]; a UE may initiate a beam failure recovery procedure based on detecting a beam failure and then sends a BFR request including a UCI based on the initiating of the BFR procedure where the beam failure is detected when a combined CBR equal to or smaller than a CBR threshold value and if the first wireless device uses a sidelink communication and the combined RSSI is equal to or smaller than a RSSI threshold value, the second base station may determine to perform the request of the radio resource configuration initiation (e.g. handover to the first cell, secondary cell group configuration for a secondary cell group comprising the first cell, etc.) of the first wireless device), Park does not expressly teach based on the determination to perform a handover of the first wireless device, sending the indication of a reference signal.
However, Ji teaches based on the determination to perform a handover of the first wireless device, sending the indication of a reference signal (Ji, [0024]-[0028] and [0100]-[0107]; the UE-1 transmits a request the receiving-end UE to transmit feedback with the measurement reference signal after the operator turned off physical layer measurement and feedback mechanism, then the UE-1 worked outside network coverage, and then the UE-1 moves into network coverage and receives configuration information broadcasted by the network side device which includes the measurement configuration information used to perform the measurement operation that includes transmitting a measurement reference signal.  The examiner contends that these steps describe what happens when a UE is handoff between two base stations).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Park to include the above recited limitations as taught by Ji in order to improve the transmission performance of sidelink (Ji, [0013]).

Regarding claim 19, Park in view of Ji teaches the method of claim 18 above.  Further, Ji teaches further comprising:
determining, by the base station and based on the second message, the reference signal (Ji, [0100]-[0107]; from the configuration information from the network side device, the UE-1 transmits feedback with the measurement reference signal).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Park to include the above recited limitations as taught by Ji in order to improve the transmission performance of sidelink (Ji, [0013]).

Regarding claim 20, Park in view of Ji teaches the method of claim 17 above.  Further, Park teaches further comprising:
sending, to the first wireless device, a beam failure recovery threshold for a sidelink between the first wireless device and the second wireless device (Park, Fig. 17A, [0179], [0207]-[0211] and [0297]; the base station transmit a configuration message to the UE which may include one or more thresholds based on which the UE may determine at least one reference signal, where the resource pool can be for sidelink, where a beam failure can be detected when a quality of beam pair links of an associated control channel is unsatisfactory including CBR threshold). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ji as applied to claim 1 above, and further in view of Venugopal et al. (US 2020/0044720 A1), hereafter referred Venugopal.

Regarding claim 9, Park in view of Ji teaches the method of claim 1 above.  Park in view of Ji does not expressly teach wherein the sending a request for transmission of one or more reference signals comprises causing the second wireless device to perform a beam sweeping procedure of the reference signals.
However, Venugopal teaches wherein the sending a request for transmission of one or more reference signals comprises causing the second wireless device to perform a beam sweeping procedure of the reference signals (Venugopal, [0043] and [0122]; the scheduling request is associated with SR beam sweeping, where in the case of sidelink channels, the UE perform scheduling operations, resource selection operations, and other operations described elsewhere as being performed by the base station).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Park in view of Ji to include the above recited limitations as taught by Venugopal in order to determine the subset of the plurality of beams (Venugopal, [0095]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416